Citation Nr: 1609753	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including an anxiety disorder and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in April 2011, May 2014, September 2014, and September 2015, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  This matter is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately it is once again necessary to remand this matter as the development obtained since the last remand continues to be inadequate for purposes of properly adjudicating this matter.  There has not been substantial compliance with the development sought as part of the September 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, and similar to the September 2014 remand, this prior remand pointed out that evidence indicated the existence of a pre-existing psychiatric disorder, with a history of childhood physical abuse and poor care in foster homes that the Veteran's representative argued caused a psychiatric condition that was aggravated by military service.  Historically, he is shown to have been administratively discharged from the service for a severe character and behavior disorder, specifically a passive-dependent personality, manifested by helplessness, dependency, and manipulative behavior, that made him unsuitable for further duty.  No psychiatric disorders had been noted or reported prior to service; thus, the Board's September 2014 remand concluded that the presumption of soundness was present, thereby triggering the more stringent standards governing the adjudication of whether service connection is warranted.  

In light of these standards, the Board's September 2015 remand requested that the June 2014 VA examiner state whether any current psychiatric disorder diagnosed since April 2008 clearly and unmistakably pre-existed service.  An explanation was given as to the term "clear and unmistakable evidence" advising the examiner that this means evidence which cannot be misunderstood or misinterpreted and is undebatable.  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable.  In its response to whether a pre-existing disorder diagnosed since April 2008 clearly and unmistakably pre-existed service, the examiner merely responded that "[t]here is no clear and unmistakable psychiatric [sic] diagnosed which existed prior to service." 

Additionally the Board's September 2015 remand directed the examiner to address whether the Veteran has had depression; an anxiety disorder; dysthymia; PTSD; and an adjustment disorder since April 2008 and, if so, whether any such disorder found to so exist is at least as likely as not due to military service.  It was acknowledged that these disorders were not diagnosed in an August 2011 VA examination (that also had been found inadequate for adjudication purposes) but there was evidence of such diagnoses elsewhere in the record.  See McLain v. Nicholson, 21 Vet. App. 319 2007).

With regard to the Veteran's claims for disability, the Board finds that additional VA medical examination or opinion is required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

Again the Board notes that the presumption of soundness is met in this case, and the examiner must determine whether it is undebatable that the disorder was not aggravated.

The VA examination addendum opinion obtained in October 2015 failed to properly respond to these remand directives posed by the Board.  In its response to whether the Veteran has had depression; an anxiety disorder; dysthymia; PTSD; and an adjustment disorder since April 2008, the examiner responded that "[t]he Veteran has not had a diagnosis of PTSD made since 2008."  With respect to any diagnoses of depression; an anxiety disorder; dysthymia; and an adjustment disorder, the examiner opined that "[s]ince 2008, the Veterans record indicates that it is at least as likely as not that he has been diagnosed with an adjustment disorder, and depressive disorder.  It is less likely [than] not due to or the result of the appellant's active military service." 

The Board finds that the examiner's opinion that the record indicates that it is less likely as not that the Veteran has been diagnosed with an adjustment disorder and depressive disorder since April 2008 is inadequate.  First, no rationale was provided for this conclusory statement.  Second, the examiner failed to address whether an anxiety disorder has been diagnosed and, if so, whether any such disorder found to so exist is at least as likely as not due to military service.  Therefore, an additional VA examination/opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  Return the appellant's claims file again to the VA examiner who drafted the Veteran's June 2014 VA mental disorders examination addendum report for further comment on the etiology of the claimed psychiatric disorder.   

The examiner should state whether, at any time since April 2008, it is at least as likely as not that the appellant has had depression; an anxiety disorder; dysthymia; and an adjustment disorder.  If so, the examiner should state whether such disability is at least as likely as not due to or the result of the appellant's active military service. 

If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either case, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  The examiner should provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




